DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-16) in the reply filed on 7/27/22 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/27/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the term “based on three dimensional scan data from a digital 3D representation or model of the patient’s intraoral structure taking into account the average thickness of the flexible film” is indefinite as it appears Applicant attempts to claim both a method and apparatus (two statutory classes of invention) in a single claim.  Specifically, the limitation above is a method step, and it is unclear what specific structure the term imparts on the claimed device, other than the device already being “customized”.  Further, it is unclear what the specific limitation of “taking into account” actually comprises, and what structure it specifically imparts onto the claimed apparatus.  Clarification is required.  
Regarding claim 13, the term “a tooth receiving the restoration in the patient’s mouth” is indefinite as it is unclear how the tool can comprise a tooth.  As best understood by the Examiner either a) a typographical error has occurred, but it is unclear what such error is or b) the claim intends to state that the restorative material is received on the tooth.  The Examiner interprets the latter for examination.  Clarification is required. 
Claim Rejections - 35 USC § 101
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 13 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 13 improperly recites a tooth as part of the tool of claim 1.  This positively claims a portion of the human body and is improper under 35 USC 101 as explained above.  Correction is required.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen et al (WO 2016/094272).
Regarding the above claims, Hansen et al discloses a dental restoration custom tool (see Figs. 19-22), comprising: a mold body (512/530) for a patient-specific, customized fit with the facial side (530) and the lingual side (512) of at least two adjacent teeth of the patient (100/106/108), wherein the mold body comprises: a first facial mold portion (540b) for a patient-specific, customized fit with the facial side of a first tooth of the patient; a second facial mold portion (532) for a patient-specific, customized fit with the facial side of a second tooth of the patient adjacent the first tooth; a first lingual mold portion (540a) for a patient-specific, customized fit with the lingual side of the first tooth of the patient; a second lingual mold (514) portion for a patient-specific, customized fit with the lingual side of the second tooth of the patient; wherein the mold body is configured to combine with a flexible film (e.g. plastic matrix, see [0085])) to form a mold cavity encompassing missing tooth structure of at least one tooth to be restored (e.g. area inside mold that is to be restored; see Figs. 19-22 and [0079]-[0085]).  
Hansen et al further discloses wherein the first and second facial portions of the mold body and the first and second lingual portions of the mold body correspond with portions of the patient's existing tooth structure prior to restoration to provide the patient-specific, customized fit (e.g. at least sidewalls; only occlusal cavity is shown) based on three-dimensional scan data from a digital 3D representation or model of the patient's intraoral structure (see citations above) taking into account the average thickness of the flexible film (see [0085] and Fig. 20; by providing slot in mold body to receive film, average thickness thereof would implicitly be taken into account at least to some degree; per claim 2); further including the flexible film inserted into the mold body to combine with the custom tool to form the mold cavity (e.g. plastic matrix; see [0085] per claim 3); further including a first midline guide (e.g. raised and interproximal portions of 512/530 adjacent 542a/b and between 542a/b and 514/532, which contain slot, see Figs. 19-20), wherein the flexible film is in contact with the first midline guide (e.g. at least to some degree when placed in slot and/or when placed in the interproximal area; per claim 4); wherein the film (plastic matrix) is capable of extending from a supragingival surface to a subgingival surface of the tooth to be restored (capable of being used and positioned as such, if so desired; per claim 5); wherein the film (plastic matrix) is capable of extending between a portion of the gingiva of the patient and the subgingival surface of the tooth to be restored (capable of being used and positioned as such, if so desired; per claim 6); wherein the film is positioned in an interproximal portion of the mold cavity (see [0085]; contact points between teeth are in interproximal portions; per claim 7); further including a flexure (550) connecting the first mold body to the second mold body (550 connected to 530 and 512 and held together by 580a; per claim 10); wherein the flexure (550) includes a surface (552) that aligns with the incisal surface of the tooth to be restored and wherein the flexure surface provides a positional reference surface for the incisal surface of either the planned restored tooth or the unrestored tooth (see citations above; per claim 11); wherein the facial mold body portions and the lingual mold body surfaces together form inner surfaces corresponding to the tooth's outer surface prior to restoration (see Fig. 20; at least at side portions, Fig. 20 only shows occlusal cavity; at least in part; per claim 12); further comprising a dental restorative material located within the mold cavity, and a tooth receiving the restoration in the patient's mouth (e.g. restorative material is placed in the mold cavity and on the tooth to restore the tooth; as best understood by the Examiner, see citations above; per claim 13); and wherein the first and second facial mold portions together are separable from and engageable with the first and second lingual mold portions (portions 532/512 are engageable and separable via 580a/b; per claim 14).  
Regarding claim 16, Hansen et al additionally discloses a kit for forming a dental restoration within the mouth of a patient comprising: the custom tool of claim (see above), at least one flexible film (plastic matrix), and dental restorative material (see [0079]-[0085] and claims 30, 33 and 35). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al.
Regarding claim 9, Hansen et al, as explained above, discloses wherein the mold body combines with a flexible film to form the mold cavity encompassing a missing tooth structure (see above) but does not teach wherein the tool includes a second mold cavity encompassing a second missing tooth structure and a second flexible film inserted in the mold body to combine with the custom tool to form the second mold cavity as required.  However, it is noted that such modification would merely involve a duplication of known parts of the device (e.g. the mold cavity and flexible film).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Hansen to include a second mold cavity and flexible film in the mold body, as such modification would merely involve a duplication of known parts of a device, which has been held to be within the skill of the ordinary artisan (see MPEP 2144.04(VI)(B)) and since such modification would allow treatment of multiple teeth at the same time, improving treatment efficiency and decreasing costs. 
Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al in view of Lazarus (US 4523909).
Regarding claim 8, Hansen et al discloses that the flexible film is a plastic matrix (see citations above), but does not explicitly teach that it is transparent or translucent as required. 
Lazarus however, teaches a flexible transparent plastic matrix (see abstract and col 2, lines 3-8 and claim 3).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the plastic matrix of Hansen to include Lazarus’ teaching of making the matrix transparent, as such modification would allow the restorative material under the matrix to be cured by light transmission (see Lazarus citations above). 
Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al in view of Hansen et al (WO 2017/106419 A1; hereafter Hansen ‘419).
Regarding claim 15, Hansen does not teach wherein the tool includes a stiffening bar connecting the first and second facial mold bodies as required. 
Hansen ‘419 however, teaches a dental a custom mold tool comprising a facial mold portion (219) comprising a stiffening bar (229) connecting a first facial mold body to a second facial mold body (e.g. portions of mold body corresponding to first and second teeth as shown in Fig. 9).  It is noted that the portion 229 provides increased stiffness (at least to some degree) to the tool since the material thickness of the device is larger at 229 (tool plus the thickness of 229, as opposed to just the thickness of the tool), and as such the Examiner interprets portion 229 as a stiffening bar.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Hansen to include the stiffening bar of Hansen ‘419, as such modification would allow for improved handling and maneuverability of the mold body in and out of the mouth.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  WO2017106431 teaches a similar custom mold device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772